            IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

ALVIN PIERRE PHILLIPS, # 155687,             )
                                             )
            Petitioner,                      )
                                             )
      v.                                     )     CASE NO. 2:19-CV-383-WKW
                                             )               [WO]
GOVERNOR KAY IVEY,                           )
                                             )
            Respondent.                      )

                                     ORDER

      On June 6, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 5.) After an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that:

      (1) The Magistrate Judge’s Recommendation (Doc. # 5) is ADOPTED; and

      (2)   Petitioner Alvin Pierre Phillips’s 28 U.S.C. § 1361 petition for writ of

mandamus is DISMISSED with prejudice.

      Final judgment will be entered separately.

      DONE this 27th day of June, 2019.

                                           /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE
